1 Reported in 291 N.W. 508.
On the authority of State ex rel. Minneapolis T. M. Co. v. District Court, 77 Minn. 302, 79 N.W. 960, and Pavek v. Ceska Farmarska, etc, 202 Minn. 304, 278 N.W. 367, it is ordered that a writ of mandamus be issued directing the clerk of court of the sixth judicial district In and for the county of Blue Earth forthwith to transmit the files in these cases to the clerk of court of the fourth judicial district in and for the county of Hennepin.
This order is without prejudice to a motion by plaintiffs to remand, if such a motion be made.